 

Exhibit 10.2

 

[gezac45eohh2000001.jpg]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

September 27, 2019

 

Box, Inc.

900 Jefferson Ave.

Redwood City, CA 94063

Attention: Chief Financial Officer

 

Re:Amendment.  

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November 27,
2017 (as amended by Amendment No. 1 to Credit Agreement dated as of July 12,
2019 and in effect on the date hereof, the “Credit Agreement”), by and between
BOX, INC. (the “Borrower”) and WELLS FARGO BANK, NATIONAL ASSOCIATION (the “the
Lender”).  Capitalized terms not defined in this letter agreement are used
herein as defined in the Credit Agreement.

The Borrower has requested certain amendments to the Credit Agreement as set
forth in the following sentence. Upon effectiveness hereof, the Lender and the
Borrower hereby agree that:

(i)The last sentence of Section 2.04 of the Credit Agreement is hereby amended
and restated in its entirety as follows:

“In the event that no notice of continuation or conversion, or an incomplete
notice of continuation or conversion, is received by the Lender with respect to
outstanding LIBOR Loans, then upon expiration of the Interest Period(s)
applicable thereto, such Loans shall automatically be continued for an
additional Interest Period equal to one month; provided that if an Event of
Default or Potential Event of Default has occurred and is continuing, such Loans
shall convert to Prime Rate Loans.”; and

(ii)Article VIII of the Credit Agreement is hereby amended by adding thereto a
new Section 8.22 as follows:

“Section 8.22.  Hedge Agreements.  Notwithstanding anything to the contrary set
forth herein, at any time when an interest rate Hedge Agreement between the
Borrower and the Lender (or any  (an “Interest Rate Swap”) is in effect in
connection with any LIBOR Loan, the following provisions shall apply with
respect to a portion of such Loan equal to the lesser of (x) the outstanding
principal balance of such Loan and (y) the notional amount of the related
Interest Rate Swap (the “Hedge Portion”):

(a)With respect to the Hedge Portion, no Prime Rate interest option shall be
available. and

 

 

--------------------------------------------------------------------------------

 

(b)With respect to the Hedge Portion, the following definition of “Interest
Period” shall apply:

“Interest Period”: with respect to any LIBOR Loan for which an Interest Rate
Swap has been executed, a period of one month, provided that (i) the initial
Interest Period shall commence on the later of (A) the effective date of such
Interest Rate Swap, and (B) the date of disbursement of such Loan, and shall
continue up to, but shall not include, the fifth day of the immediately
succeeding month, (ii) thereafter, each Interest Period shall commence
automatically, without notice to or consent from the Borrower, on the fifth day
of each month and continue up to, but shall not include, the fifth day of the
immediately succeeding month and (iii) for any Interest Period commencing within
one month of the Maturity Date, such Interest Period shall end on the Maturity
Date.  An Interest Period that commences with respect to a Hedge Portion
hereunder shall continue until its scheduled expiration date in accordance with
the foregoing definition notwithstanding the termination of the Interest Rate
Swap during such Interest Period.

The Borrower understands and acknowledges that (i) any Interest Rate Swap
constitutes an independent agreement between the Borrower and the Lender and
will be unaffected by any repayment, prepayment, acceleration, reduction,
increase or change in the terms of this Agreement, except as otherwise expressly
provided in the documentation for the Interest Rate Swap, (ii) nothing in this
Agreement shall be construed as a modification of an Interest Rate Swap or
create an obligation to amend an Interest Rate Swap, (iii) the Borrower may
incur losses or reductions in benefits related to differences between the
economic terms and characteristics of this Agreement and those of a related
Interest Rate Swap (including, without limitation, differences with respect to
maturity dates, payment dates and methods for determining interest rates and
differences between borrowings hereunder and the notional amount of an Interest
Rate Swap), and the Lender is under no obligation to ensure that there are no
differences or that differences will not arise hereafter, including, without
limitation, differences between usage hereunder and the notional amount of an
Interest Rate Swap, and (iv) the Lender has no obligation to modify, renew or
extend the Maturity Date to match the maturity date of an Interest Rate Swap.”

The provisions of this letter agreement shall be effective upon the date of the
Lender’s receipt of counterparts of this letter agreement executed by the Lender
and the Borrower, and the Lender shall confirm such effectiveness to the
Borrower via email.  Upon such effectiveness, all references to the Credit
Agreement in the Loan Documents shall refer to the Credit Agreement as amended
by this letter agreement.

The Borrower hereby confirms that (i) the representations and warranties
contained in Article V of the Credit Agreement and in the other Loan Documents
are true, correct and complete in all material respects (or, in the case of any
such representation or warranty already qualified by materiality or reference to
Material Adverse Effect, in all respects) on and as of the date hereof as though
made on and as of the date hereof, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties were true, correct and complete in all material
respects (or, in the case of any such representation or warranty already
qualified by materiality or reference to Material Adverse Effect, in all
respects) on and as of such earlier date and (ii) no Event of Default or
Potential Event of Default has occurred and is continuing.

2

--------------------------------------------------------------------------------

 

Except as specifically modified herein, the Credit Agreement and the other Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed by the Borrower in all respects.  This letter agreement may be
executed in any number of identical counterparts, any set of which signed by all
the parties hereto shall be deemed to constitute a complete, executed original
for all purposes.  Transmission by facsimile, “pdf” or similar electronic copy
of an executed counterpart of this letter agreement shall be deemed to
constitute due and sufficient delivery of such counterpart.  This letter
agreement shall be governed by, construed and enforced in accordance with, the
laws of the State of California without reference to conflicts of law rules.

 

[This Space Intentionally Left Blank]

 

 

3

--------------------------------------------------------------------------------

 

 

This letter agreement is a Loan Document as defined in the Credit Agreement, and
the expense reimbursement, indemnification, waiver of jury trial, consent to
jurisdiction and other provisions of the Credit Agreement generally applicable
to Loan Documents are applicable hereto and incorporated herein by this
reference and this letter agreement shall be interpreted, construed and enforced
as if all such provisions were set forth in full in this letter agreement.

 

Sincerely,

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Lender

 

 

 

 

 

 

By:

 

/s/ Wendy Wong

Name:

 

Wendy Wong

Title:

 

Director

 

 

 

 




 

--------------------------------------------------------------------------------

 

 

Accepted and agreed to:

 

BOX, INC.,
a Delaware corporation

 

 

By:

 

/s/ Dylan Smith

Name:

 

Dylan Smith

Title:

 

Chief Financial Officer

 

 

 

 

 